Order entered October 5, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00321-CR

                     FRANCISCO JAVIER GIL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-81375-2019

                                     ORDER

      We REINSTATE this appeal.

      We abated for the appointment of new counsel. On October 2, 2020, a

supplemental clerk’s record containing the appointment was filed with the Court.

We DIRECT the Clerk to list Mitchell R. Nolte as counsel for appellant. All future

correspondence shall be sent to Mr. Nolte at the address on file with the Court.

      Appellant’s brief is DUE November 20, 2020.
      We DIRECT the Clerk to send copies of this order to the Honorable Angela

Tucker, Presiding Judge, 199th Judicial District Court; Mitchell R. Nolte; and to

the Collin County District Attorney’s Office.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE